United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 19, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-60387
                           Summary Calendar


                     REINA ISABEL FLORES-VIATORO,

                                                          Petitioner,

                                versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                          Respondent.



               Petition for Review of an Order from the
                     Board of Immigration Appeals
                          BIA No. A28 719 066


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Reina Isabel Flores-Viatoro (Flores) has filed a petition

for review of the Board of Immigration Appeals affirmance of the

denial by the Immigration Judge (IJ) of Flores’s application for

asylum and for withholding of deportation.    Flores argues that the

IJ failed to view Flores’s rape in El Salvador as an act of

persecution.    She also argues that her attorney did not receive a

copy of the motion to reinstate the deportation proceedings, which


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
had been administratively closed, and that the failure to mail her

attorney a copy of the motion constituted a due process violation.

We construe the respondent’s motion for summary affirmance as its

brief.

          The IJ’s denial of Flores’s application for asylum and

for withholding of deportation was based upon a determination that

Flores was not a credible witness.    We will not disturb the IJ’s

credibility determinations.    Efe v. Ashcroft, 293 F.3d 899, 905

(5th Cir. 2002); Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

Flores did not raise in the proceedings before the BIA the issue of

failure to be forwarded a copy of the motion to reinstate.      See

8 C.F.R. § 1003.2(a).   We will not address this issue, which Flores

raises for the first time in her petition for review.   Goonsuwan v.

Ashcroft, 252 F.3d 383, 389-91 (5th Cir. 2001).

          The respondent’s motion for summary affirmance and other

motions are DENIED. Flores’s motion to vacate the BIA decision and

remand the case for additional proceedings is DENIED.

          PETITION FOR REVIEW DENIED.    MOTIONS DENIED.




                                  2